DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office action.

Response to Amendment
The amendment to the claims filed 03/07/2022 has been entered. Claim(s) 2, 5-9, 11-12, 15 and 17-18 is/are currently amended. Claim(s) 1 has/have been canceled. New claim(s) 20 and 21 has/have been added. Claim(s) 2-21 is/are pending.

Rejections Withdrawn
Rejection under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 20 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20 and claims dependent thereon, Applicant discloses, "Each of the five columns of segments represents a separate value in a series of data points displayed on the visual element 650. For example, the first column of segments can represent the value of a physiological signal at time t1, the second column can represent the value at time t2, etc." (¶ [0057]). Accordingly, for embodiments comprising one or more reference segments, one or more first deviation segments extending from the one more reference segments, and one or more second deviation segments extending from the one or more reference segments in a direction that is opposite from the one or more first deviation segments and one or more second reference segments, one or more third deviation segments extending from the one more second reference segments, and one or more fourth deviation segments extending from the one or more second reference segments in a direction that is opposite from the one or more third deviation segments, Applicant appears to disclose simultaneously activating one or more first deviation segments and one or more second deviation segments (e.g., a first column of segments as illustrated in Fig. 6) based on the first physiological signal indicating that the physiological condition deviates from a reference position at the first time; and simultaneously activating one or more third deviation segments and one or more fourth deviation segments (e.g., a second column of segments as illustrated in Fig. 6) based on a second physiological signal indicating that the physiological condition deviates from a reference position at the second time. 
However, in such embodiments, Applicant does not disclose simultaneously activating one or more first deviation segments and one or more second deviation segments (i.e., a single column of segments) based both on a first physiological signal condition indicating physiological condition deviates from a reference position at a first time and on a second physiological signal condition indicating physiological condition deviates from a reference position at a second time as required by claim 20 (i.e., the combination of limitations "activate, simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the first physiological signal indicating that the physiological condition deviates from a reference position" of claim 2 and "activate, simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the second physiological signal indicating that the physiological condition deviates from a reference position at the second time"). Furthermore, in such embodiments, Applicant does not disclose simultaneously activating deviation segments in multiple columns based on a first physiological signal from the one or more sensors at a first time (i.e., the combination of limitations "activate, simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the first physiological signal indicating that the physiological condition deviates from a reference position" of claim 2 and "activate, simultaneously, one or more of the one or more third deviation segments and one or more of the one or more fourth deviation segments based on the first physiological signal indicating that the physiological condition deviates from a reference position at the first time"). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4-5, 11-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0167855 (Shin) in view of US 2006/0184052 (Iwasawa).
Regarding claim 2, Shin teaches/suggests a system, the system comprising: 
one or more sensors configured to generate one or more physiological signals (¶ [0014] microphone and/or temperature sensor);
a display configured to display a visual element for representing values of a physiological condition derived from processing of the one or more physiological signals (e.g., Fig. 5); and
a hardware processor (CPU 150), in communication with the display and the one or more sensors, configured to: receive a first physiological signal from the one or more sensors at a first time; and control the visual element based on the first physiological signal indicating that the physiological condition deviates from a reference position (¶ [0019] where the monitor may display and/or represent detected exhale information and/or detected inhale information of the user's breathing in the providing of the visual feedback to the user through the display; ¶ [0059] where when the user inhales air, an illustrated gauge can be displayed on the bar graph alongside the illustrated normal inhalation information). 
Shin does not teach the visual element comprises a plurality of segments including one or more reference segments, one or more first deviation segments extending from the one or more reference segments, and one or more second deviation segments extending from the one or more reference segments in a direction that is opposition opposite from the one or more first deviation segments or controlling the visual element based on the first physiological signal indicating that the physiological condition deviates from a reference position comprises activate, simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the first physiological signal indicating that the physiological condition deviates from the reference position. 
Iwasawa teaches/suggests a visual element for representing values of a physiological condition, the visual element comprising a plurality of segments including one or more reference segments, one or more first deviation segments extending from the one more reference segments, and one or more second deviation segments extending from the one or more reference segments in a direction that is opposition opposite from the one or more first deviation segments; and a processor configured to activate, simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments indicating a physiological condition is deviating from the reference position (¶ [0035] where a plurality of LCD blocks may be concentrically arranged, e.g., Fig. 5, and designed to be turned on outward from the innermost block stepwise and turned off inward from the outermost block so as to display inhalation and exhalation by way of a direction of a change in radial size of LCD blocks to be turned on; where the reference position is the center of the indicator, the first deviation segments extending from the reference segment are, e.g., LCD blocks extending from the reference segment in a direction toward the top of the concentric arrangement, and the second deviation segments extending from the reference segment are, e.g., LCD blocks extending from the reference segment toward the bottom of the concentric arrangement). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with the visual element comprising a plurality of segments including one or more reference segments, one or more first deviation segments extending from the one or more reference segments, and one or more second deviation segments extending from the one or more reference segments in a direction that is opposition opposite from the one or more first deviation segments, wherein the processor is configured to activate simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the first physiological signal indicating that the physiological condition deviates from a reference position as taught and/or suggested by Iwasawa in order to provide an alternate/additional visual element for displaying and/or representing detected inhale/exhale information, by which a user can determine or infer whether his/her respiration matches/conforms to a goal value/pattern (Shin, Abstract).
Regarding claims 11 and 12, Shin teaches and/or suggests a method of displaying physiological information on a physiological monitor, the method comprising: by a processor (CPU 150), receiving a physiological signal from one or more sensors coupled with a patient; and responsive to a derived physiological condition from the received physiological signal, modulating a value indicator (¶ [0019] where the monitor may display and/or represent detected exhale information and/or detected inhale information of the user's breathing in the providing of the visual feedback to the user through the display; ¶ [0059] where when the user inhales air, an illustrated gauge can be displayed on the bar graph alongside the illustrated normal inhalation information).
Shin does not teach modulating a value indicator comprises simultaneously modulating the value indicator in a first direction from a reference position and in a second direction from the reference position opposite the first direction. 
Iwasawa teaches and/or suggests a method comprising simultaneously modulating a value indicator in a first direction from a reference position and in a second direction from the reference position opposite the first direction, wherein the value indicator comprises a plurality of segments including one or more reference segments, one or more first deviation segments extending from the one more reference segments, and one or more second deviation segments extending from the one or more reference segments in a direction that is opposition opposite from the one or more first deviation segments (¶ [0035] where a plurality of LCD blocks may be concentrically arranged, e.g., Fig. 5, and designed to be turned on outward from the innermost block stepwise and turned off inward from the outermost block so as to display inhalation and exhalation by way of a direction of a change in radial size of LCD blocks to be turned on; where the reference position is the center of the indicator, the first deviation segments extending from the reference segment are, e.g., LCD blocks extending from the reference segment in a direction toward the top of the concentric arrangement, and the second deviation segments extending from the reference segment are, e.g., LCD blocks extending from the reference segment toward the bottom of the concentric arrangement). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with simultaneously modulating the value indicator in a first direction from a reference position and in a second direction from the reference position opposite the first direction as taught/suggested by Iwasawa in order to provide an alternate/additional visual element for displaying/representing detected inhale/exhale information, by which a user can determine or infer whether his/her respiration matches/conforms to a goal value/pattern (Shin, Abstract).
Regarding claims 4 and 14, Shin as modified teaches and/or suggests the physiological signal comprises acoustic respiratory signals (¶ [0014] where the microphone detects generated sound). 
Regarding claim 5, Shin as modified teaches/suggests the processor is configured to activate one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the first physiological signal indicating that -the physiological condition deviates from a reference position (this is essentially the same limitation recited in claim 2); and further discloses the processor is configured to receive a second physiological signal from the one or more sensors at a second time (e.g., ¶ [0016] where a signal is acquired and analyzed multiple times throughout the breathing cycle to detect inhalation and/or exhalation). 

Claim(s) 3, 5 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Iwasawa as applied to claim(s) 2 and 11 above, and further in view of US 2004/0015093 A1 (previously cited, Knapp).
Regarding claims 3 and 13, Shin as modified teaches/suggests the limitations of claims 2 and 11 above, but does not expressly teach the one or more of the plurality of segments or the value indicator is/are configured to refresh when a refresh time is reached.
Knapp teaches/suggests a system comprising a comparably visual element/visual indicator comprising a plurality of segments (e.g., Fig. 9), wherein the value indicator/plurality of segments is/are configured to refresh when a refresh time is reached (e.g., ¶ [0089] where the appropriate LED is activated with each sample of the physiological signal). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shin with the value indicator/plurality of segments being configured to refresh when a refresh time is reached as taught/suggested by Knapp in order to enable the value indicator/plurality of segments to continuously indicate the instantaneous/current physiological condition of a user (Knapp, ¶ [0089]; ¶ [0031[; etc.). 
Regarding claim 5, as discussed above, Shin as modified teaches/suggests the limitations of claim 5. If it is Applicant's intention that the limitations of claim 5 are meant to indicate the processor is configured to activate one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the second physiological signal indicating that the physiological condition deviates from a reference position, Shin is further understood to teach/suggest this limitation. In particular, Shin teaches/suggests detected inhale and exhale information is represented by the value indicator (e.g., ¶ [0019]) indicating the value indicator (which including the one or more of the one or more first deviation segments and one or more of the one or more second deviation segments in Shin as modified) is updated over time according to detected inhale/exhale information. Alternatively/Additionally, Knapp teaches and/or suggests a comparable system in which a processor is configured to receive a first physiological signal at a first time and a second physiological signal at a second time; and activate one or more of a plurality of segments of a value indicator based on the physiological condition indicated by the signal at the first time and at the second time (e.g., ¶ [0089] where the appropriate LED is activated with each sample of the physiological signal; e.g., Fig. 4, which shows a progression of LED activation when the system is in operation), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shin with the processor being further configured to activate one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the second physiological signal indicating that the physiological condition deviates from a reference position as taught/suggested by Knapp enable the value indicator/plurality of segments to continuously indicate the instantaneous/current physiological condition of a user (Knapp, ¶ [0089]; ¶ [0031[; etc.).

Claim(s) 6-7, 9-10, 15-16 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Iwasawa as applied to claim(s) 2 and 11 above, and further in view of US 2005/0033128 A1 (previously cited, Ali).
Regarding claims 6-7, 9-10, 15-16 and 18-19, Shin as modified teaches/suggests the limitations of claims 2 and 11, as discussed above, but does not teach the method further comprises/the processor is further configured for setting a characteristic of the one or more of the plurality of segments to reflect a measure of the first physiological signal quality.
Ali teaches/suggests a method comprising, with a processor, receiving a physiological signal from a physiological sensor coupled with a patient (e.g., pulse oximeter); outputting a value indicator to a display of a physiological monitor to visually communicate a physiological condition derived from the physiological signal to an observer representing the physiological condition and signal quality of the physiological signal (Abstract, where a display is used to show a signal from a physiological sensor as well as an indication of the signal's quality); activating or modulating the value indicator in accordance with a physiological condition derived from the physiological signal (¶ [0044] bar display that pulses synchronously with the patient's pulse); set a characteristic of the one or more of the value indicator to reflect a measure of a signal quality of the physiological signal, detect a change in the measure of the signal quality of the physiological signal (¶ [0019] where signal quality measures are derived from the physiological sensor output) and change the characteristic of the value indicator to reflect the change in the signal quality, wherein said changing the characteristic of the value indicator comprises changing a color of the value indicator (Abstract, where the indication of the signal's quality may be provided in a number of ways, such as by changing a color on the display; e.g., clm. 1, varying a color of said trace to indicate said signal quality), and wherein the characteristic indicates whether the signal quality is low or high (e.g., ¶ [0045]; etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system/method of Shin with the processor being further configured for setting a characteristic of the activated/modulated segment(s) to reflect the signal quality of the physiological signal, wherein the characteristic indicates whether the signal quality of the physiological signal is low or high characteristic; detecting a change in signal quality of the physiological signal; and changing the characteristic of the illuminated segment(s) by changing the color thereof to reflect the change in the signal quality of the physiological signal as taught and/or suggested by Ali in order to indicate confidence of the derived respiratory parameters (e.g., inspiratory/expiratory flow, etc.) to the user. 

Claim(s) 8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Iwasawa, and Ali as applied to claim(s) 7 and 16 above, and further in view of US 6,725,074 B1 (previously cited, Kastle). 
Regarding claims 8 and 17, Shin as modified teaches/suggests the limitations of claims 7 and 16, as discussed above, but does not expressly teach changing the characteristic comprises flashing the one or more of the plurality of segments. 
Kastle teaches/suggests flashing a display element and changing the color of a display element as suitable alternatives for providing feedback of signal quality (e.g., col. 4, lines 49-64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Shin with changing the characteristic comprising flashing the one or more of the plurality of segments as taught/suggested by Kastle as a simple substitution of one known suitable means/method for facilitate visualization of a signal quality indicator for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Iwasawa as applied to claim(s) 4 above, and further in view of US 2004/0149282 A1 (Hickle).
Regarding claim 21, Shin as modified teaches and/or suggests the limitations of claim 4, as discussed above, and further discloses the processor is configured to: determine whether the acoustic respiratory signals indicate an inspiration of the patient or an expiration of the patient (e.g., ¶ [0016]). Shin as modified does not teach the processor is further configured to in response to determining that the acoustic respiratory signals indicate an inspiration of the patient, update a color of the one or more of the one or more first and second deviation segments to a first color; and in response to determining that the acoustic respiratory signals indicate an expiration of the patient, update a color of the one or more of the one or more first and second deviation segments to a second color. 
Hickle teaches/suggests a processor configured to activate a segment in response to a physiological signal or parameter/condition derived therefrom, disclosing an activated segment associated with inspiration is provided in a first color, while an activated segment associated with expiration is provided in a second color (¶ [0036] variable color for patient 18 inhalation and exhalation). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with the processor being configured to, in response to determining that the acoustic respiratory signals indicate an inspiration of the patient, update a color of the one or more of the one or more first and second deviation segments to a first color; and, in response to determining that the acoustic respiratory signals indicate an expiration of the patient, update a color of the one or more of the one or more first and second deviation segments to a second color as taught/suggested by Hickle in order to enable ascertaining at a glance whether a subject is inhaling or exhaling (Hickle, ¶ [0036]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 2, 4-5, 11-12 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 11 of U.S. Patent No. 10,357,209. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 recite each limitation of claims 2, 4-5, 11-12 and 14 of the present application. 

Claim(s) 2, 6-12 and 15-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 4-5, 8, 14-15 and 18-19 of U.S. Patent No. 9,668,703. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-5, 8, 14-15 and 18-19 of US 9,668,703 recite each limitation of claims 2, 6-12 and 15-19 of the present application. 

Claim(s) 2, 4, 11, 14 and 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8 and 19 of U.S. Patent No. 8,523,781. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of US 8,523,781 recite each limitation of claims 2, 4, 11 and 14 of the present application. 
Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791